—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Wade, J.), rendered October 13, 1992, convicting him of attempted murder in the first degree (two counts) and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the police officers’ testimony was both inconsistent and incredible. However, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury which saw and heard the witnesses (see, People v Gaimari, 176 NY 84). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Here, the evidence adequately supported the jury’s determination that the defendant attempted to murder the police officers. Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Thompson, J. P., Lawrence, Hart and Goldstein, JJ., concur.